Do C&C ~~ BW aA S&S Ww

10
i
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 2:14-cr-00405-RFB-GWF Document 87 Filed 11/10/20 Page 1of1

 

_——— FILED —___ RECEIVED
ENTERED ——— SERVED ON
COUNSEL/PARTIES OF RECORD

 

UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA NOV 10 2020

ee

 

 

 

CLERK US DISTRICT COURT
DISTRICT OF NEVADA

UNITED STATES OF AMERICA, Case No. |28Y4-crad05.REB-GWE ___ DEPUTY

 

 

 

Plaintiff.
WAIVER OF RIGHT TO APPEAR IN
v, PERSON AT CRIMINAL PROCEEDING

FERDINAND COLOMA BALBA,

Defendant.

 

 

 

I understand that I have a right to appear in person in court at the initial appearance and
detention hearing scheduled for November 10, 2020. 1 have been advised of the nature of these
proceedings and my right to appear in person. I have been informed that | may appear by video
teleconference, or telephone conference if video conference is not reasonably available, in light
of the spread of the COVID-19 virus in the District of Nevada and in order to protect my health
and safety, as well as those of the attorneys, the court and court staff.

Understanding my right to appear in person at these proceedings, I knowingly and
voluntarily waive my right to appear in person. and I consent to appear by video teleconference
or by telephone conference where the video teleconference is not reasonably available. |
consulted with my attorney prior to deciding to waive my right to appear in person at these

proceedings.

 

 

 

laze for Balba 11/10/2020

Defendant’s Signature (date}

Kbaxe 14/10/2020 Kee
4

Signature of Defendant’s Attorney (date) Judge’s Signature (date)

CAM FERENBACH

Raquel Lazo, AFPD U.S. MAGISTRATE JUDGE

 

 

Printed Name of Defendant’s Attorney Judge’s Printed Name and Title

 
